Citation Nr: 1114972	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-08 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD), effective August 1, 2005 through February 9, 2006.

2.  Entitlement to a compensable for PTSD, effective February 10, 2006 through January 7, 2009.

3.  Entitlement to an initial rating in excess of 30 percent for PTSD, effective January 8, 2009.

4.  Entitlement to a total rating due to individual unemployability (TDIU) caused by service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from December 1965 through November 1968.  

This case was previously before the Board of Veterans' Appeals (Board) in September 2009, at which time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C.; confirmed and continued the following ratings for the Veteran's service-connected PTSD:  10 percent, effective August 1, 2005 through February 9, 2006; noncompensable, effective February 10, 2006 through January 7, 2009; and 30 percent, effective January 8, 2009.  Thereafter, the case was returned to the Board for further appellate action.

In July 2009, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.

A review of the evidence discloses the presence of the issue of entitlement to a TDIU.  That issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  From August 1, 2005 through February 9, 2006, the Veteran's PTSD was productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

2.  From February 10, 2006 through January 7, 2009, the Veteran's PTSD was productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

3.  Since January 8, 2009, the Veteran's PTSD has been productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).


CONCLUSIONS OF LAW

1.  The criteria have been met for an initial rating of 30 percent for PTSD, effective August 1, 2005 through February 9, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria have been met for a 30 percent rating for PTSD, effective February 10, 2006 through January 7, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).

3.  The criteria have not been met for a rating in excess of 30 percent for PTSD since January 8, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claim of entitlement to an increased rating for PTSD.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

On August 1, 2005, VA received the Veteran's claim of entitlement to service connection for PTSD; and in March 2006, the RO granted that claim.  The RO assigned a 10 percent schedular rating, effective August 1, 2005.  The Veteran disagreed with that rating, and this appeal ensued.  

In February 2009, the RO assigned the Veteran the following ratings for PTSD:  10 percent, effective August 1, 2005 through February 9, 2006; noncompensable, effective February 10, 2006 through January 7, 2009; and 30 percent, effective January 8, 2009.  

Following the receipt of that action, VA notified the Veteran of the information and evidence necessary to further substantiate and complete his claims, including the evidence to be provided by him and notice of the evidence VA would attempt to obtain.  VA informed the Veteran that in order to establish an increased rating for his service-connected disability, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002 and Supp. 2010).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103 (West 2002 and Supp. 2009).  

In this case, VA obtained or ensured the presence of records reflecting the Veteran's treatment by E. R. N., Ph.D. from July 2005 through January 2007; records reflecting the Veteran's treatment by R. A. M., Ph.D. from July through September 2005; a June 2006 Agreement and Release of All Claims between the Veteran and his employer; the report of a July 2006 examination by P. A. S., M.D.; and the transcript of the Veteran's July 2009 hearing before the undersigned Veterans Law Judge.  

In February 2006 and January 2009, VA examined the Veteran, in part, to determine the extent of impairment attributable to his PTSD.  The reports reflect very thorough examinations.  The examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.
The Factual Background

In July 2005, the Veteran's employer referred him to E. R. N., Ph.D., for a Fitness for Duty Evaluation.  The Veteran had been had disciplinary problems with his employer due to work deficiencies, such as not completing his paperwork in a timely fashion.  He reported difficulty concentrating due to a number of issues in his life.  His noted that his wife had a history of uterine cancer and that her doctor stated that there might be a recurrence.  He also stated that his daughter had Graves disease and was "probably" bipolar.  

The Veteran had sought help through his Employee Assistance Program, and following the interview, the interviewer indicated that the Veteran was suffering some symptoms of PTSD.  In addition, the Veteran reported that he had diabetes and had been evaluated for a sleep disorder.  He had, also, tested positive for the Epstein Bar Virus and Hepatitis which he reported diminished his energy.  

On further evaluation, it was noted that the Veteran had a strong post-service work history, having worked as a communications technician for the Ohio Highway Patrol, as well as having worked for several welfare departments, the Pathways Program, and the Workers Compensation Board.  He most recently worked for the County Mental Retardation and Developmental Disability Board.  It was also noted that in 1993, the Veteran had earned a Masters Degree in Rehabilitation.

During the interview, it was apparent to Dr. E. that the Veteran's concentration and attention were deficient.  It was difficult for him to maintain a logical thought to its conclusion, and, frequently, he found himself not finishing sentences.  There was some tangential nature to his verbalizations, and it was difficult for him to organize his thoughts.  He presented himself as quite distracted and worried about his wife's condition.  The Veteran noted that he had never received mental health treatment and was not taking any medication.  Dr. N. opined that the Veteran was not able to return to work, but needed to resolve some of his issues first.  

A mental status examination revealed that the Veteran's appearance and hygiene were good and that he was oriented to time, person, place, and situation.  His speech, motor behavior and mood were normal.  His thought content was preoccupied.  His intellectual capabilities were above average, and his memory was unimpaired.  His insight was present, and his judgment was intact.  

Following the evaluation by Dr. N., the Axis I diagnosis was adjustment disorder, rule out PTSD.  The Veteran's primary problem was considered to be stress at work, and he was assigned a GAF of 60.  It was also noted that the Veteran had a sleep disorder.  Dr. N. referred the Veteran to R. E. M., Ph.D., for further workup.  

From July to September 2005, Dr. M. treated the Veteran for PTSD involving progressive exposure of his combat experience rather than avoidance of the memories.  In August 2005, it was noted that the Veteran continued to experience tension at work and Dr. M. explored things that would cause others to alienate.  Dr. M. suggested that the Veteran tended to be a tattletale and did not work up to speed.  Dr. M. also reported that the Veteran may hide behind his father, who also worked for the same company.  In addition, Dr. M. noted some sexual issues which were approached as an addiction.  Dr. M. suggested ways to help him manage it.  In September 2005, the Veteran spoke of his war experiences as if they happened yesterday.  He was confused about his feelings regarding Vietnam, on the one hand wanting to avoid it, and on the other, feeling compelled to remember it.  He continued to complain of severe initial phase insomnia and frequent preoccupation with his combat experiences.  He also complained about his feelings of inadequacy and guilt in handling a situation, for which he had not been prepared.   

In February 2006, the Veteran was examined by VA.  It was noted that he was employed as a rehabilitation specialist at the county Mentally Retarded Developmental Disability Program.  He reportedly had a Masters Degree in Social Work.  

During the interview, the Veteran complained primarily of poor concentration, some anxiety, and disturbing dreams of Vietnam twice a week with resulting disturbed sleep.  He also reported stress associated with work, personal bankruptcy, caring for his disabled wife, and a mentally ill daughter.  The examiner stated that overall, the Veteran's symptoms appeared to be of mild to moderate severity.  It was noted that he had a Master's Degree in Social Work and had taught classes at a community college.  He was also involved in committee work with the state legislature.  He stated that his wife was an assistant professor at a four year college and the regional director of the Northwest Ohio Social Workers Committee.  

On further evaluation, the examiner noted that the Veteran had never been hospitalized for psychiatric problems and that he had only recently had individual counseling.  He denied a history of violence, assaultiveness, or suicide attempts.  He reported a close and loving relationship with his wife and family.  

On examination, the Veteran had good grooming and hygiene, and it was noted that he was able to care for his basic activities of daily living.  He maintained good eye contact, established above-average rapport, and displayed no inappropriate behaviors.  Throughout the examination, the Veteran was relaxed, focused, and presented himself in a personable manner.  He was alert and fully oriented with average memory and concentration.  His speech was fluent and of a normal rate, and he was articulate.  His speech patterns were entirely logical, relevant, coherent, and goal-directed.  He denied any psychotic symptoms, such as hallucinations, delusions, or thought disorders.  He denied any impulse control problems.  The Veteran's mood was worried and mildly depressed, and his affect was appropriate to content.  

On further examination, it was noted that throughout the week, the Veteran had an above-average level of professional and leisure activities.  He appeared rested with an average level of physical energy.  There was no evidence of any reduction in energy due to sleep impairment.  He did not report any panic attacks or panic-like symptoms, nor did he report any ritualistic-like behavior that might interfere with his routine daily activities.  The Veteran did not report any diminished interest or participation in significant activities, feelings of detachment or estrangement from others or an inability to have loving feelings.  The Veteran appeared to have an average level of concentration and did not report any impairment in concentration that interfered with his work.  He stated that he was performing his full-time job satisfactorily.  There was mild occupational dysfunction primarily due to severe financial problems, a disabled wife and daughter, and a demanding job.  
Following the VA examination, the relevant diagnoses were adjustment disorder with depressed mood and anxiety and PTSD in remission.  The examiner assigned a GAF of 70 due solely to PTSD and a GAF of 65 for the adjustment disorder.  The examiner stated that the Veteran did not report any significant psychosocial dysfunction which could be attributed to his PTSD.  The examiner reported that the Veteran's adjustment disorder with depressed mood contributed to a reduced level of psychosocial functioning arising, primarily, arising from financial problems and a heavy daily schedule, which included worries/care responsibilities associated with his disabled wife and daughter.  

From May 2006 through January 2007, the Veteran continued to receive counseling from Dr. N.  In May 2006, the Veteran was, again, reportedly having difficulty completing his paperwork.  He stated that his employer had suggested that he might want to investigate disability retirement.  In July 2006, it was noted that the Veteran's wife's biopsy had been negative and that his adult daughter had been found.  It was also noted that he had been off work 5 weeks but was feeling less due to those developments.  

In June 2006, the Veteran's employer, the Wood County Board of Mental Retardation and Developmental Disabilities, and the Veteran signed an Agreement and Release of All Claims, in which the employer agreed to withhold a suspension or termination action associated with the Veteran's continued failure to perform the essential duties of his employment.  The Veteran was allowed to separate voluntarily from his employment and waived his right to appeal his suspension and resignation to the State Personnel Board of Review, or seek any type of relief through administrative hearings or the state or federal courts.  

Later in July 2006, the Veteran was examined by P. A. S., M.D., for the purpose of determining disability.  His diagnosis of PTSD was noted.  The Veteran reported "zoning out" at work and reiterated difficulty completing his paperwork.  Reportedly, he was going to be leaving his job and filing for disability benefits.  His primary problems were symptoms of poor concentration, poor sleep, and hyperawareness.  He also reported survivor guilt, thoughts of a foreshortened future, and anhedonia.  He denied thoughts of suicide or harming others.  He stated that prescribed psychotropic medication had not been helpful, and he was not taking such medication at the time of the examination.  He denied any history of hospitalizations or suicide attempts.  

On examination, the Veteran's appearance and hygiene were good, and he was oriented to time, person, place, and situation.  He stuttered at times, and his mood was anxious.  His motor behavior was normal, and his thought content was appropriate but somewhat disjointed.  His intellect was average, and his memory was unimpaired.  He had insight into his situation.  His judgment was somewhat limited, and Dr. S. found his presentation somewhat dramatic.  The diagnoses were PTSD and dysthymia, and Dr. S. assigned him a GAF of 55.  Sleep apnea was also reported.  

In January 2009, the Veteran was reexamined by VA.  The examiner noted the Veteran's history of sleep impairment, difficulty with concentration, startle reaction, and survivor guilt.  He reported that he did not have any energy and that he had resigned from his employment due to PTSD.  He stated that he had gone to a clinic periodically but that he did not currently receive any mental health treatment.  He declined to take medication due to past experiences with alcohol his concerns about the effects of psychotropic medication.  During the interview, the Veteran stated that he had a one year history of sleep apnea.  

The Veteran reported that he had not worked since August 2006 and that he had left his last job, because the associated stress was making his PTSD symptoms worse.  He reported that fell asleep in meetings and while doing paperwork.  He also reported concentration difficulties.  The Veteran stated that for enjoyment, he and his wife watched television and visited family.  He also reported that most of his activities involved taking care of his wife and an uncle who was living with them.

On examination, the Veteran was clean and casually dressed, and the examiner stated that the Veteran was able to maintain his personal hygiene and activities of daily living.  He maintained good eye contact, interacted in a cooperative and appropriate manner, and demonstrated appropriate behavior.  His speech was of a normal rate, rhythm and flow.  He responded to questions in a reasonable and clear manner, although at times, he was somewhat circumstantial.  He was alert and oriented to person, place, and time, and there was no evidence of hallucinations, delusions, or psychotic symptoms.  The Veteran's immediate recall was good, and his long-term memory was intact.  He seemed to have some mild impairment of short-term memory.

On further examination, the Veteran's ability to abstract and form concepts was intact.  His judgment was assessed as fair, and he was able to understand the outcome of his behavior.  In regard to insight, the Veteran was able to understand that he had some difficulties.  His thought processes were goal-directed, and his intelligence was within normal range.  His mood was somewhat depressed and anxious, and his affect was somewhat constricted.  He reported that his mood was pretty steady without a lot of up or downs.  

The Veteran reiterated his trouble sleeping and stated that unless there was some typed of emergency, his energy level was pretty flat.  He added that he was not highly motivated.  He reported feelings of worthlessness and was very self-critical.  At one point, while discussing Vietnam, he became teary and started crying.  He reported periods of increase sadness and irritability, noting that when he got angry, it was usually with himself.  He also noted some difficulty controlling his impulses.  

The Veteran stated that his concentration was not good and that he was easily distracted.  He reported that he procrastinated with respect to making decisions.  He also reported some problems with general anxiety and an inability to do much of anything when he got anxious.  He denied suicidal or homicidal ideation or compulsive or ritualistic behavior.  

Following the examination, the Axis I diagnoses were PTSD; recurrent major depressive disorder, unspecified; anxiety disorder, not otherwise specified; and alcohol abuse in remission.  The examiner assigned the Veteran an overall GAF of 53, noting that it would be pure speculation to assign a GAF score to each of the Veteran's Axis I diagnoses.  In so saying, the examiner noted the highly interactive quality of the diagnoses.  The examiner stated that the Veteran's PTSD affected him with respect to his friends, work, mood, sleep, dreams, concentration, irritability, and enjoyment of activities.  Finally, the examiner found that the Veteran's PTSD caused a decrease in his work efficiency and psychosocial functioning with periods of inability to perform various tasks.  

The Applicable Law and Regulations

The Veteran seeks entitlement to increased ratings for various periods of time for his service-connected PTSD.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2010).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1. 

PTSD is rated in accordance with the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  A noncompensable rating is warranted when a mental condition has been formally diagnosed, but the symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

A 10 percent rating is warranted for PTSD when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.
A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Relevant to an evaluation of the level of impairment caused by PTSD is the score on the Veteran's Global Assessment of Functioning (GAF) Scale.  That scale is found in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV) and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The nomenclature in DSM IV has been specifically adopted by VA in the evaluation of mental disorders. 38 C.F.R. § 4.125, 4.130 (2002).  

A GAF of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  DSM IV at 32.

A GAF of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  Id.; see Carpenter v. Brown, 240, 242 (1995).  

A GAF of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.; see Richard v. Brown, 9 Vet. App. 266, 267 (1996)).  
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (When service connection is granted and an initial rating award is at issue (as in this case with respect to radiculopathy of the left lower extremity) separate ratings can be assigned for separate periods from the time service connection became effective.).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Analysis

During his July 2009 hearing, the Veteran contended that his 30 percent rating for PTSD did not adequately reflect the level of impairment cause by that disorder.  He testified that his PTSD caused him to experience difficulty sleeping, a startle response, low level anxiety, fatigue, difficulty concentrating, and short-term memory impairment.  Therefore, he maintained that an increased rating was warranted.  After carefully considering the claim in light of the record and the applicable law, the Board agrees in part and disagrees in part.  Accordingly, the appeal will be allowed, but only to the extent indicated.  

A review of the evidence discloses that since service connection became effective August 1, 2005, the Veteran's PTSD has been, primarily, manifested by sleep impairment, difficulty with concentration, startle reaction, survivor guilt, and mild short-term memory impairment.  Generally, it has caused a decrease in his work efficiency and psychosocial functioning with periods of inability to perform various tasks, such as completing paperwork.  Although the assigned GAF was as high as 70, following the Veteran's February 2006 VA examination, the Veteran's GAF has primarily been between 53 and 60 from both private and VA examiners and health care providers.  Such findings are compatible with moderate difficulty in social, occupational, or school functioning and meet or more nearly approximate the schedular criteria for a 30 percent rating for PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Therefore, for the periods from August 1, 2005 through February 9, 2006 and from February 10, 2006 through January 7, 2009, a 30 percent rating is warranted for the Veteran's PTSD.  To those extents, the appeal is allowed.  

Since January 7, 2009, however, a rating in excess of 30 percent is not warranted.  The only piece of evidence associated with the Veteran's functioning after January 7, 2009 is the report of the Veteran's January 8, 2009 VA examination.  Generally, the Veteran does no demonstrate a flattened affect; circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; or disturbances of motivation and mood.  Rather, he interacts well and demonstrates appropriate behavior.  He is alert and oriented to person, place, and time, and there is no evidence of hallucinations, delusions, or psychotic symptoms.  Moreover, there is no evidence of suicidal or homicidal ideation.  In addition, the Veteran receives no psychiatric treatment nor does he take any psychotropic medication.  He reports a good marriage and notes that he regularly visits with or talks to his family.  Although he is unemployed, he is well able to independently perform his activities of daily living.  In fact, he remains active in the community, particularly with respect to legislative issues involving his areas of education and interest, the mentally retarded or developmentally disabled.  Therefore, the Board finds that he meets or more nearly approximates the schedular criteria for a 30 percent rating for PTSD, and no more.  Accordingly, the appeal for a rating in excess of 30 percent, effective January 8, 2009, is denied.

In arriving at the foregoing decisions, the Board has also considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected PTSD.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative has expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and his representative have not identified, and the Board has not found, any factors which may be considered to be exceptional or unusual with respect to his service-connected PTSD.  In this regard, the record does not show that the Veteran has required frequent hospitalizations for that disorder.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  In short, the evidence does not support the proposition that the Veteran's PTSD presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1).


ORDER

Entitlement to an initial rating of 30 percent for PTSD is granted, effective August 1, 2005 through February 9, 2006.

Entitlement to a 30 percent rating for PTSD is granted, effective February 10, 2006 through January 7, 2009.

Entitlement to a rating in excess of 30 percent for PTSD, effective January 8, 2009, is denied.


REMAND

In his Notice of Disagreement and Substantive Appeal and during his July 2009 hearing before the undersigned Veteran's Law Judge, the Veteran reported that he had taken disability retirement from his job, because of deficiencies caused by his PTSD.  For example, his lack of concentration made it difficult for him to complete his paperwork in a timely fashion.  When interpreted in a manner most favorable to the Veteran, such contentions are tantamount to a claim of entitlement to a total rating due to individual unemployability (TDIU) caused by his service-connected disabilities.  Although the RO has not considered that claim, it is clearly ancillary to his claim of entitlement to an increased rating for PTSD.  As such, it must be considered by the RO in conjunction with the Veteran's increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a 

service connected disability).  Accordingly, the TDIU claim is remanded for the following actions:

1.  Notify the Veteran of VA's duties to notify and assist him in the development of his claim of entitlement to a TDIU. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

2.  Request that the Veteran provide the name and address of each employer he has had since August 2005 and the dates that he worked for that employer.  Then, contact each employer/former employer and request copies of the Veteran's employment records, including, but not limited to the following:  attendance records, records of tardiness, employment applications, medical records and the reports of any pre-employment examinations, job descriptions; reports of job training; reports of job performance, reports of duty limitations or job changes and the reasons for such limitations or changes, reports of workman's compensation claims or claims for other disability benefits, reports of vocational rehabilitation or job retraining, counseling statements, letters of appreciation or other commendations, customer/client letters, reports of union involvement, and reports of termination and any associated severance pay.  In particular, request the Veteran's records from the Wood County Board of Mental Retardation and Developmental Disabilities.  

Also request that the Veteran provide any employment in his possession which addresses the foregoing concerns.  

Failures to respond or negative replies to any request must be noted in writing and associated with the claims folder.  

Efforts to obtain records of the Veteran's employment with any Federal agency must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).  

If records of the Veteran's employment with a non-Federal agency are unavailable, notify the Veteran of that fact in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

3.  When the actions in parts 1 and 2 have been completed, schedule the Veteran an examination to determine whether or not his service-connected disabilities, alone, preclude him from securing and maintaining substantially gainful employment.  In so doing, consider the Veteran's education and work experience.  All indicated tests and studies must be performed and any necessary consultations must be scheduled.  The rationale for all opinions must be set forth.  

The claims folder must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 
The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655 (2010). 

If the Veteran does not report for the examination, ensure that a copy the notice of the examination sent to the Veteran, is associated with the claims folder.  If the notice of the examination was undeliverable, that fact must be noted in writing by the Post Office.  

4.  When the actions in parts 1, 2, and 3 have been completed, undertake any other indicated development.  Then adjudicate the issue of entitlement to a TDIU. 

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so. He has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO. Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


